Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-2: Figs. 1-2 disclose a first embodiment of a semiconductor device.
Species II, Fig. 3: Fig. 3 discloses a second embodiment of a semiconductor device. The difference between the semiconductor device structure 10A including the P-type transistor and the semiconductor device structure 10B including the N-type transistor is that the well regions and the doping regions in the semiconductor device structures 10A and 10B have different type (e.g., opposite type) of conductivity.
Species III, Fig. 4: Fig. 4 discloses a third embodiment of a semiconductor device. FIG. 4 shows a semiconductor device structure 10C according to an embodiment of the invention. The semiconductor device structure 10C includes a P-type transistor with the gate structures 160C and 165C. The configuration of the semiconductor device structure 10C of FIG. 4 is similar to the configuration of the semiconductor device structure 10A of FIG. 1. The difference between the semiconductor device structure 10C and the semiconductor device structure 10A is that no well region 127 is formed between the P-type well region 120 and the N-type well region 125 in the semiconductor device structure 10C. In other words, the P-type well region 120 is in direct contact with the N-type well region 125 in the semiconductor device structure 10C. Similarly, by changing the type of conductivity of the well regions and the doping regions in the semiconductor device structure 10C, an N-type transistor is obtained in the semiconductor device structure 10C. In some embodiments, the N-type transistor is an N-type LDMOS transistor.
Species IV, Fig. 5: Fig. 5 discloses a fourth embodiment of a semiconductor device. FIG. 5 shows a semiconductor device structure 10D according to an embodiment of the invention. The semiconductor device structure 10D includes a P-type transistor with the gate structures 160D and 165D. In some embodiments, the P-type transistor is a P-type LDMOS transistor, The configuration of the semiconductor device structure 10D of FIG. 5 is similar to the configuration of the semiconductor device structure 10C of FIG. 4. The difference between the semiconductor device structure 10D and the semiconductor device transistor structure 10C is that no STI region 140b is formed in the semiconductor device structure 10D, and the P-type doping region 130a extends to the space of the gate structure 160D to formed a P-type doping region 130f in the P-type well region 120 of the semiconductor device structure 10D. The P-type doping region 130f is adjacent to the STI region 140a and under a portion of the RPO 170. Furthermore, the P-type doping region 130f further includes a lightly doped region 132f, and the lightly doped region 132f is formed under the right side of the gate electrode 162 of the gate structure 160D. Similarly, by changing the type of conductivity of the well regions and the doping regions in the semiconductor device structure 10D, an N-type transistor is obtained in the semiconductor device structure 10D. In some embodiments, the N-type transistor is an N-type LDMOS transistor.
Species V, Fig. 8: Fig. 8 discloses a fifth embodiment of a semiconductor device.
The STI regions 140_1, 140_2 and 140_3 are formed in the N-type well region 125. The P-type doping regions 130_1 and 130_2 are formed in the N-type well region 125. The P-type doping region 130_1 is formed in the N-type well region 125 and adjacent to the STI region 140_1, and the P-type doping region 130_1 further includes a lightly doped region 132_1. The P-type doping region 130_2 is formed in the N-type well region 125 and adjacent to the STI region 140_2, and the P-type doping region 130_2 further includes a lightly doped region 132_2. It should be noted that the size of the P-type doping region 130_1 is equal to that of the P-type doping region 130_2. A gate structure 160_1 is formed in the MOS transistor structure 20. The gate structure 160_1 includes a gate electrode 162, a gate dielectric 164 under the gate electrode 162, and the spaces 166 formed on opposite sides of the gate electrode 162. The spacers 166 may be formed by a single layer or multiple layers. In some embodiments, one or more work-function layers (not shown) are formed between the gate dielectric 164 and the gate electrode 162. The gate dielectric 164 is disposed on the N-type well region 125. The space 166 formed on the left side of the gate electrode 162 is disposed over the lightly doped region 132_2, and the space 166 formed on the right side of the gate electrode 162 is disposed over the lightly doped region 132_1. As described above, the gate electrode 162 is configured to be coupled to interconnects. In the MOS transistor structure 20, a P-type MOS transistor including the gate structure 160_1 is formed. The P-type doping region 130_1 forms the drain region of the P-type MOS transistor, and the P-type doping region 130_2 forms the source region of the P-type MOS transistor. The channel region of the P-type MOS transistor is formed between the P-type doping region 130_1 and the P-type doping region 130_2 and under the gate dielectric 164. Furthermore, an N-type doping region 135_1 forms the bulk region of the P-type MOS transistor. The P-type MOS transistor further includes a gate structure 165_1. The gate structure 165_1 is an additional healing gate for the P-type MOS transistor, and the gate structure 165_1 includes a gate electrode 162, a gate dielectric 164 under the gate electrode 162, and the spaces 166 formed on opposite sides of the gate electrode 162. The spacers 166 may be formed by a single layer or multiple layers. In some embodiments, one or more work-function layers (not shown) are formed between the gate dielectric 164 and the gate electrode 162. The gate dielectric 164 is disposed on the N-type well region 125. As described above, the gate electrode 162 is configured to be coupled to interconnects. The space 166 formed on the left side of the gate electrode 162 is disposed over the P-type doping region 130_4, and the space 166 formed on the right side of the gate electrode 162 is disposed over the P-type doping region 130_3. Furthermore, no interconnect is coupled to the P-type doping regions 130_3 and 130_4. It should be noted that no channel region is formed under the gate structure 165_1. In some embodiments, only the gate structure 165_1 is formed in the MOS transistor structure 20 without the P-type doping regions 130_3 and 130_4. In some embodiments, the gate length L3 of the gate structure 160_1 is greater than the gate length L4 of the gate structure 165_1. In some embodiments, the gate length L3 of the gate structure 160_1 is equal to the gate length L4 of the gate structure 165_1. Similarly, by changing the type of conductivity of the well regions and the doping regions in the MOS transistor structure 20, an N-type MOS transistor is obtained in the MOS transistor structure 20.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no recognized generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813